Citation Nr: 9926970	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the death of the veteran as a result of 
hospitalization or medical or surgical treatment by the 
Department of Veterans Affairs (VA).

2.  Entitlement to accrued benefits under 38 U.S.C.A. § 1151 
for residuals of injury sustained in a fall from a 
wheelchair. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to May 
1947, and from February 1951 to April 1955.  He died on 
August [redacted], 1994.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran's death was the result of VA hospitalization, or 
medical or surgical treatment.

2.  There is no evidence of record that the scar which the 
veteran sustained in a fall from a wheelchair resulted is 
more than a slightly disfiguring scar of the head. 


CONCLUSIONS OF LAW

1.  A claim for compensation under the provisions of 
38 U.S.C. § 1151 for the veteran's death as a result of VA  
hospitalization or medical or surgical treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for accrued benefits under 38 U.S.C. § 1151, 
for residuals of injury sustained in a fall from a 
wheelchair, have not been met.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C. § 1151 Compensation: Death

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the appellant filed her claim prior to October 
1, 1997, the only issue before the Board is whether the 
veteran's death was a result of VA hospitalization or medical 
or surgical treatment in 1994. 

While the appellant is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1996, Brown v. Gardner, 115 S.Ct. 552 
(1994), she still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the appellant must submit competent evidence that 
the veteran's death occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The requirements for a well-grounded claim under 38 U.S.C. 
§ 1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, No. 98-
664 (U.S. Vet. App. July 7, 1999).   

In this case, the evidence demonstrates that, prior to or at 
the time of VA hospitalization in March 1994, the veteran was 
diagnosed with or treated for: a known history of coronary 
artery disease; hypertension; episodes of respiratory 
failure; intermittent chest pain (angina) for 3 weeks; 
cardiopulmonary arrest with anoxic brain injury secondary to 
cardiopulmonary arrest; and three vessel coronary artery 
disease with significant left main coronary artery disease 
and ruptured plaque.   

In March 1994, the veteran was admitted to a VA outpatient 
clinic, then transferred to a VA medical center.  On March 
16, 1994, he underwent a coronary angiogram and heart 
catheterization, which revealed stenosis in the right and 
left coronary arteries and resulted in referral for emergent 
coronary artery bypass graft surgery on March 16, 1994.  

The medical evidence of record reflects that the veteran 
suffered a perioperative cerebrovascular accident (CVA), and 
developed respiratory distress and probable aspiration 
pneumonia.  Later assessment was that the veteran suffered 
multiple strokes in the perioperative period.  Postoperative 
symptomatology included that the veteran was not 
appropriately responsive, assessed as probable CVA.  He was 
noted to be encephalopathic due to multiple brain infarcts.  
He was admitted to intensive care in April 1994.

The veteran died on August [redacted], 1994.  The Certificate 
of Death listed the immediate cause of death as cardiopulmonary 
arrest, due to a previous myocardial infarction, due to 
hypertension.  

The appellant is currently claiming entitlement to benefits 
under 38 U.S.C.A. § 1151 because, when the veteran went into 
the hospital in March 1994, he was "healthy," and he 
returned weighing less.  She contends that the stroke(s) the 
veteran incurred during VA hospitalization were the result of 
his medical treatment, and resulted in additional disability 
and his death.  

Significantly, however, there is no competent medical 
evidence of record that VA hospitalization or medical or 
surgical treatment resulted in the veteran's death.  Rather, 
the appellant has only offered her own opinion.  Notably, 
however, the appellant's lay statements (assumed to be 
credible for purposes of determining whether the claim is 
well grounded) do not constitute competent evidence of 
medical causation.  That is to say, the appellant is not 
qualified to offer a medical opinion on the medical question 
of whether VA treatment or hospitalization caused the 
veteran's death from cardiopulmonary arrest, or caused 
myocardial infarction or hypertension.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

The medical opinions which are of record reflect that the 
veteran's death was not the result of VA hospitalization or 
medical or surgical treatment.  A VA neurological review of 
the case in October 1998 resulted in the opinion that the 
veteran likely suffered myocardial infarctions prior to VA 
medical care in March 1994, that he suffered multiple strokes 
in the perioperative period, and that a large part of the 
reason for the veteran's problems was his failure to report 
to medical care acutely at the time of onset of chest pain.  
The neurologist offered the opinion that the perioperative 
strokes following the coronary bypass grafting were 
unfortunate but clearly foreseeable with the known risk of 
bypass grafting.  A VA brain and spinal cord review in 
October 1998 resulted in the conclusions that: the veteran's 
perioperative CVA and recurrent aspira pneumonitis were the 
result of a natural progression or worsening of his 
preexisting chronic obstructive pulmonary disease and 
arterial occlusive disease; chronic obstructive pulmonary 
disease and arterial occlusive disease were some of multiple 
factors which could predispose to coronary artery disease, 
myocardial infarction, and CVA's; and that the veteran's 
perioperative CVA's were in no way due to VA medical care.  
The Board concludes that the veteran's death was not the 
result of VA hospitalization or medical or surgical 
treatment.  
 
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of VA medical treatment in 1994.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the appellant's claim does not 
cross the threshold of being a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Accrued Benefits: 38 U.S.C.A. § 1151 for Residuals of 
Wheelchair Injury

In December 1994, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits.  Under the provisions of 38 U.S.C.A. § 5121 
(West 1991), as relevant here, a veteran's surviving spouse 
may receive accrued benefits consisting of up to two years of 
due but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has made clear that under the statute and the 
regulation implementing it, 38 C.F.R. § 3.1000, the substance 
of the survivor's claim is purely derivative from any benefit 
to which the veteran might have been entitled at his death, 
and basically, the survivor cannot receive any such 
attributed benefit that the veteran could not have received 
upon proper application therefore.  Zevalkink v. Brown, 6 
Vet. App. 483 (1994).  

In this case, the evidence shows that, at a VA medical center 
on March 31, 1994, the veteran fell forward onto the floor 
and sustained a 1 and 1/2 inch laceration to the area of his 
right eye.  

Diagnostic Code 7800 provides that for slightly disfiguring 
scars of head, face, or neck, a zero percent rating is 
warranted; for moderately disfiguring scars, a 10 percent 
rating; for severe disfigurement, especially if the scar is 
productive of a marked and unsightly deformity of the 
eyelids, lips, or auricles, a 30 percent rating is warranted.  
Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (1998).

There is no evidence of record that the scar which the 
veteran sustained in a fall from a wheelchair during VA 
hospitalization resulted in more than a slightly disfiguring 
scar of the head.  The evidence of record does not 
demonstrate moderately disfiguring scars, severe 
disfigurement (including marked or unsightly deformity of the 
eyelids, lips, or auricles), a poorly nourished scar with 
repeated ulceration, a tender or painful scar, or a scar 
productive of limitation of function.  Therefore, the 
evidence does not show that a compensable rating was 
warranted during the veteran's lifetime for this scar 
residual to the laceration.  As the evidence does not show 
that the scar was disabling to a compensable degree, there 
would have been no monetary benefits payable to the veteran 
for this disability.  Therefore, there were no accrued 
benefits due and unpaid at the time of the veteran's death 
which the veteran could have received upon proper application 
therefore, and the appellant's claim for accrued benefits is 
without merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  



ORDER

The appellant's claim for compensation under the provisions 
of 38 U.S.C. § 1151, for the death of the veteran as a result 
of hospitalization or medical or surgical treatment by VA, 
having been found not to be well grounded, is denied.

The appellant's claim for accrued benefits under 38 U.S.C. 
§ 1151, for residuals of injury sustained in a fall from a 
wheelchair, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

